Martin, P. J.
(dissenting). The legal relationship existing between the defendant aunt and her niece, the infant plaintiff, under the New Jersey authorities, was that of licensor and licensee. (Morril v. Morril, 104 N. J. L. 557; 142 A. 337. See, also, discussion of relation in Comeau v. Comeau, 285 Mass. 578; 189 N. E. 588; 92 A. L. R. 1002.) There being no proof of willful injury, judgment was properly directed for defendants and should be affirmed.
Judgment and order reversed and a new trial ordered, with costs to the appellants to abide the event.